Title: To George Washington from John Morgan, 27 December 1779
From: Morgan, John
To: Washington, George


        
          Sir
          Philadelphia Decr 27. 1779
        
        Your Excellencys Letter of the 17th Instant, inclosing the Judge Advocates of the 15th came to my hand but just before the post sat out again for Morris-Town, which put it out of my power to answer it till now.
        Mr Laurance formed a right Judgment on the Contents of my former letters, they being only intended to shew that the Complaints against Dr Shippen were weighty in order to induce Congress to direct that he should be suspended from Office till the Event of his Trial could be known. My View therein was to put it out of his power to execute a Project which I found him engaged in, to try, if possible, to deprive me of the Means of appearing against him, by overawing & influencing Witnesses. But more particularly I hoped by his Suspension to take from him all excuse of not having time enough for his trial, whenever a Court Martial should be appointed, and for settling his books and Accompts; And Concluded that he could, in that Case, be the more easily induced to attend to the examination and

taking the Depositions of the Evidences that might be necessary to prove or disprove my Charges against him—Those Charges are contained in the inclosed Paper (No. 1.).
        As they are chiefly founded on his transactions within the State of Pennsylvania, and as there is no law of this state to compell Witnesses to attend Courts-Martial in other states, I therefore on my return from the visit I made to Camp, applied to Congress in October last to pass such resolves, or to devise such Means, as in its wisdom should seem meet, to render good and reasonable evidence on facts firm & effectual, that I might be prepared for the Trial, whenever it should be appointed, and that if any delay of the Trial should take place, it might not be ascribed to any fault in me. In consequence of that Application, Congress did, on the 16th of November pass the following Vote, vizt.
        “Resolved, that it be recommended to the executive Authority of the different States, upon Application of the Judge Advocate for that purpose, to grant proper writs to require and compell the person or persons whose Attendance shall be required by the said Judge to appear and give testimony in any Cause depending before a Court-Martial, and that it be recommended to the Legislatures of the several States to vest the necessary powers for the purposes aforesaid, in the executive Authorities, if the same be not already done.”
        The State of New Jerseys accordingly passed a Law for that purpose, a Copy of which I inclose for your Excellencys Satisfaction. But the Assembly of Pennsylvania, being then near the Close of its Session had not time to go through that bussiness, but adjourned to the 19th day of January next; proposing next Session to frame a law agreeable to the desire of Congress, expressed in the aforesaid Resolve; but that will be too late, in all probability, to be of any service in the trial of Doctr Shippen: Wherefore, on receipt of your Excellencys Letter, calling for a state of my charges against Dr Shippen, I again represented to Congress the necessity of establishing the mode of examining, and giving validity to the testimony of witnesses, so as to pass in evidence before Courts-Martial. Whereupon Congress, on the 24th Inst., by a unanimous Vote of the united states, came to the following Resolutions, vizt.
        
        
          In Congress Decr 24. 1779
          “Resolved, That in trials of Cases not capital before Courts-Martial, the Deposition of Witnesses not in the line or Staff of the Army, may be taken before some Justice of the Peace and read in Evidence; provided the Prosecutor & Person accused, are present at the taking the same, or that Notice be given of the times and places of taking such Depositions to the opposite party four days previous thereto, when the Witness resides within the distance of 30 Miles from such party, and six days when the Witness resides above the distance of thirty, and not exceeding eighty Miles, and a reasonable Time for a greater Distance.”
          “Resolved That to encourage Witnesses who do not belong to the Army to attend on Courts-Martial, and give their Evidence viva voce, when required by the Judge Advocate, the reasonable Expences of such witnesses shall be defrayed by the united states, and paid by the Pay-Master to the Board of War & Ordnance, being first adjusted by the said Board.”
          In Consequence of the above, I have given Notice to Dr Shippen to attend on Saturday next, the taking of Depositions at and near the Yellow Springs; on Monday following at Lancaster; on tuesday at Ephrata, and Adams Town; On Monday following at Nazareth; on Tuesday at Bethlehem, on Wednesday and Thursday at Bucks County. By Wednesday the 18th of January, or thereabout I shall be prepared to set out for Camp; but I mean to go by the Way of Reading and Bethlehem, in order to bring on with me the necessary Viva voce Evidences, whom I beg leave therefore to name to your Excellence, that orders may be given to the Judge Advocate to summons them to appear on the day to be fixt for the Trial, of which I hope to recieve Notice on return from my first Tour already mentioned.
          The Names of those persons are Mr Michael Bright, Capt. John Mears, Mr John Fry of the town of Reading Baltzar Geer Esqr. of Berks County. This last named person was lately, and I know not but he still continues to act as a Deputy, in the Quarter Masters Department, under Col. Jacob Morgan of Reading; Nicholas Rimmel of Northampton County, and Wm Bennet of Buckingham Township, Bucks County, Tavern-keeper; Joseph Tatum of Wood-berry in the Jerseys, (to whom the Jersey law will extend,) being 9 Miles from Philadelphia; Likewise Dr Benjamin Rush, Dr James Hutchinson, and Mr Peter Ozeas of Philadelphia.
          
          All these are so necessary for the proving of fraud & misconduct that I cannot dispense with their personal Attendance if it is any ways possible to induce them to appear at the Trial. Most of them have, on my Application to them for that purpose declared that if they recieve a Summons from the Judge Advocate, they shall think it their Duty, and be willing to attend and give Evidence of what they know; but otherwise most of them would decline going, least they should be looked upon as Officious, or be objected to as forward Evidences, to the Idea of which they have an utter Aversion. If the Judge Advocate will be pleased to make out the necessary Citations, and inclose under Cover to me, so that I may recieve them by the time of my expected Return to Philadelphia on the 14th or 15th day of January, I will charge myself with their safe Conveyance to the respective Gentlemen.
          To the above List of Evidences, whose personal appearance at the Trial I consider as essentially requisite, I add the following Names of the Gentlemen belonging to the Line and Staff of the Army, whose Attendance I take the Liberty to point out as also necessary, to convict Dr Shippen of Ignorance, or criminal Neglect of Duty; from which the Sick suffered amazingly, and dyed in great Numbers in Consequence thereof. vizt Majr Burnet, of General Green’s family, Dr Brown Physician General of the Hospital, Dr Tilton, Dr Binney, Dr Wm Smith of Long Island, Gilbert Tennent, John Rogers and Robert Henry, Surgeons and Mates of the General Hospital; Jacob Hall, regimental Surgeon, now at Philada, I believe he belongs to Col. Scammel’s New Hampshire Battalion, and James Finley Surgeon of Col: Biggelow’s; and Mr John De la Mater, Clerk and Pay-Master of the General Hospital, in the Eastern Department. These Gentlemen being in the Service, Your Excellencys Order, or the Judge Advocates summons to attend the Trial will be necessary and affectual.
          Here I cannot refrain from expressing my particular wish that Dr Shippen might be informed officially by the Judge Advocate that I call for all his Books, as Vouchers at the Trial to support or invalidate my third Charge. If his Books are not produced when I prove his selling hospital Stores, he may alledge he has given Credit for them, or may call them his own; or declare they are not posted. Should this Plea be allowed after an Order of Congress has passed near two Years ago, on taking the Purveyorship

out of Dr Shippens hands for the settlement of his Accompts, and his being repeatedly called upon by the Commissioners of Accompts for that purpose, he will have it in his power to cover part of one Crime by the Commission of another, and may make or give directions to make Post-Entries to elude the full detection of his Malpractices under this Charge.
          I take it for granted the Charges against Dr Shippen as stated in the inclosed Paper (No. 2) are sufficiently specific to answer the Intentions mentioned in your Excellencys Letter, being as I am well advised, as particular as is usual in like Cases. If I enter into a further specification of particulars, I must state the Substance of all the Evidences under each Charge, which would be immoderately lengthy, &, I imagine, unnecessarily minute. I only add that I expect to have my Materials so well arranged for the Trial, under each respective charge, as to save the Judge Advocate a great deal of Trouble in that part of the Bussiness; and by taking depositions before the Trial, I hope to shorten the Session of the Court Martial, & save Considerable Expences to the united States.
          In expectation of your further Commands, I remain, with all Deference—Your Excellency’s Most Obedt Servant
          
            John Morgan
          
        
      